Exhibit 2.1 EXECUTION VERSION ASSET PURCHASE AGREEMENT by and between KLEE PHARMACEUTICALS, INC., DEFIANTE FARMACÊUTICA, S.A. and SIGMA-TAU FINANZIARIA S.P.A., (solely for the purpose of Section 6.4, Section 7.8(a), Section 7.8(e) and Section on the one hand, and ENZON PHARMACEUTICALS, INC., on the other hand dated as of November 9, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATIONS Section 1.1 Definitions 1 Section 1.2 Interpretation 16 ARTICLE II SALE OF ASSETS AND ASSUMPTION OF LIABILITIES Section 2.1 Sale and Transfer of Assets 16 Section 2.2 Excluded Assets 21 Section 2.3 Assumed Liabilities 22 Section 2.4 Excluded Liabilities 24 ARTICLE III PURCHASE PRICE; ADJUSTMENTS; MILESTONES; ROYALTIES Section 3.1 Purchase Price; Payment 26 Section 3.2 Payment at the Closing 26 Section 3.3 Milestone and Royalty Payments 27 Section 3.4 Adjustment to Purchase Price 30 Section 3.5 Allocation of Purchase Price 31 ARTICLE IV THE CLOSING Section 4.1 The Closing 32 Section 4.2 Deliveries by the Seller 32 Section 4.3 Deliveries by the Purchasing Parties 33 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER Section 5.1 Existence 34 Section 5.2 Authorization 34 Section 5.3 Binding Agreement 34 Section 5.4 No Conflicts 34 Section 5.5 Governmental Approvals; Consent 35 Section 5.6 Financial Statements 35 i Section 5.7 Absence of Certain Changes 35 Section 5.8 Personal and Real Property 36 Section 5.9 Contracts 37 Section 5.10 Litigation 39 Section 5.11 Title; Liens; Sufficiency of Assets 39 Section 5.12 Employee Benefit Plans 39 Section 5.13 Environmental Matters 40 Section 5.14 Proprietary Rights 41 Section 5.15 Labor Matters 41 Section 5.16 Tax Matters 43 Section 5.17 Compliance with Laws 44 Section 5.18 Permits 44 Section 5.19 Regulatory Matters 44 Section 5.20 Vote Required 47 Section 5.21 Brokers or Finders 47 Section 5.22 Certain Business Matters 47 Section 5.23 Related Party Transactions 47 Section 5.24 Insurance 47 Section 5.25 Accounts Receivable 47 Section 5.26 Inventory 48 Section 5.27 Indenture 48 Section 5.28 Solvency 48 Section 5.29 No Other Representations or Warranties 48 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASING PARTIES Section 6.1 Organization 48 Section 6.2 Authorization; Validity of Agreement; Necessary Action 49 Section 6.3 Governmental Approvals; Consent; No Violations 49 Section 6.4 Financial Capacity 49 Section 6.5 Brokers or Finders 50 Section 6.6 Litigation 50 Section 6.7 Solvency 50 Section 6.8 Existing Indebtedness 50 Section 6.9 No Vote Required 50 Section 6.10 No Knowledge of Breaches 50 Section 6.11 Matters Related to Defiante 51 Section 6.12 No Other Representations or Warranties 51 ARTICLE VII COVENANTS Section 7.1 Interim Operations of the Business 51 Section 7.2 Investigation of Business 53 Section 7.3 Confidentiality 53 ii Section 7.4 Efforts and Actions to Cause Closing to Occur 53 Section 7.5 Non-Compete; Non-Solicitation and Confidentiality 54 Section 7.6 Subsequent Actions 57 Section 7.7 Taxes 57 Section 7.8 Financing 58 Section 7.9 Mail and Payments Received After Closing 60 Section 7.10 Post-Closing Access to Records and Personnel 60 Section 7.11 Third Party Consents 60 Section 7.12 "As Is" Condition 61 Section 7.13 Ancillary Agreements 62 Section 7.14 Use of Enzon Name and Supplies 62 Section 7.15 Publicity 63 Section 7.16 Maintenance of Existence; No Distributions 63 Section 7.17 Shared Contracts 63 Section 7.18 Proxy Statement 64 Section 7.19 Stockholders' Meetings 65 Section 7.20 No Solicitation of Competing Proposal 65 Section 7.21 Transfer of Regulatory Approvals and Permits; Interim Responsibility 67 Section 7.22 Communication With Agencies 67 Section 7.23 Promotion and Marketing 68 Section 7.24 Efforts Related to Milestone Payments 68 Section 7.25 Supplemental Information 68 Section 7.26 Production of Witnesses and Individuals 68 Section 7.27 Real Property 69 ARTICLE VIII TRANSFERRED EMPLOYEES Section 8.1 Hiring of Employees 69 Section 8.2 Employee Benefit Plans 70 ARTICLE IX CONDITIONS Section 9.1 Conditions to Each Party's Obligation to Effect the Closing 72 Section 9.2 Conditions to Obligations of the Purchasing Parties to Effect the Closing 73 Section 9.3 Conditions to Obligations of the Seller to Effect the Closing 73 ARTICLE X TERMINATION Section 10.1 Termination 73 Section 10.2 Termination Fee 75 Section 10.3 Reverse Termination Fee 76 Section 10.4 Sole Remedy 76 iii Section 10.5 Effect of Termination 76 ARTICLE XI INDEMNIFICATION Section 11.1 Survival of Representations, Warranties and Covenants 77 Section 11.2 Indemnification by the Seller 77 Section 11.3 Indemnification by the Purchasing Parties 78 Section 11.4 Indemnification Procedure 79 Section 11.5 Tax Matters 81 Section 11.6 No Limitations for Acts of Fraud 82 Section 11.7 No Set-off 82 ARTICLE XII MISCELLANEOUS Section 12.1 Fees and Expenses 82 Section 12.2 Amendment and Modification 82 Section 12.3 Notices 83 Section 12.4 Counterparts 84 Section 12.5 Entire Agreement; No Third Party Beneficiaries 84 Section 12.6 Severability 85 Section 12.7 Governing Law 85 Section 12.8 Enforcement; Venue 85 Section 12.9 Extension; Waiver 85 Section 12.10 Schedules and Exhibits 86 Section 12.11 Delivery 86 Section 12.12 Assignment 86 Section 12.13 Specific Performance 86 Section 12.14 No Strict Construction 86 Section 12.15 WAIVER OF JURY TRIAL 86 Section 12.16 Headings 87 Section 12.17 Guarantee by Sigma-Tau 87 Section 12.18 Actions by Klee 88 iv EXHIBITS EXHIBIT A Form of Instrument of Assignment and Bill of Sale EXHIBIT B Form of Special Warranty Deed EXHIBIT C Form of Trademark Assignment EXHIBIT D Form of Patent Assignment EXHIBIT E Form of Assumption Agreement EXHIBIT F Form of Transition Services Agreement EXHIBIT G Form of License Agreement EXHIBIT H Commitment Letter EXHIBIT I Molecular Structure of SC Linker EXHIBIT J Molecular Structure of SS Linker v SCHEDULES SCHEDULE 1.1(a) Knowledge of the Purchasing Parties SCHEDULE 1.1(b) Knowledge of the Seller SCHEDULE 2.1(a)(ii) Personal Property Leases SCHEDULE 2.1(a)(v) Software SCHEDULE 2.1(b)(i)(1)(A) Intellectual Property SCHEDULE 2.2(g) Names and Logos SCHEDULE 2.2(k) Other Assets SCHEDULE 3.2(a) Form of Preliminary Working Capital Schedule SCHEDULE 3.4(a) Form of Closing Working Capital Schedule SCHEDULE 5.4 No Conflicts SCHEDULE 5.5 Consents SCHEDULE 5.8(a) Machinery SCHEDULE 5.8(c) Owned Real Property SCHEDULE 5.9(a) Material Agreements SCHEDULE 5.10 Litigation SCHEDULE 5.12(a) Enzon Benefit Plans SCHEDULE 5.12(d) Certain Payments SCHEDULE 5.13(e) Environmental Permits SCHEDULE 5.15(f) Nondisclosure Agreements for Employees SCHEDULE 5.16 Tax Matters SCHEDULE 5.19 Regulatory Matters SCHEDULE 5.21 Brokers and Finders SCHEDULE 5.22 Certain Business Matters SCHEDULE 5.24 Insurance SCHEDULE 5.25 Accounts Receivable and Accounts Payable SCHEDULE 5.26 Inventory SCHEDULE 7.1 Interim Operations of the Business SCHEDULE 7.17(a) Shared Contracts SCHEDULE 7.17(b) Shared Contracts to Assign SCHEDULE 7.25 Supplemental Information SCHEDULE 8.2(b) Specified Benefits SCHEDULE 11.2 Specified Indemnification Matters vi ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT, dated as of November 9, 2009 (this "Agreement"), by and between Klee Pharmaceuticals, Inc., a Delaware corporation ("Klee"), Defiante Farmacêutica, S.A., a company organized under the laws of Portugal ("Defiante" and, together with Klee, the "Purchasing Parties"), and Sigma-Tau Finanziaria S.p.A., an Italian corporation (solely for the purpose of Section 6.4, Section 7.8(a), Section 7.8(e) and Section 12.17) ("Sigma-Tau"), on the one hand, and Enzon Pharmaceuticals, Inc., a Delaware corporation (the "Seller"), on the other hand.Klee, Defiante and the Seller are sometimes referred to herein individually as a "Party" and collectively as the "Parties." W I T N E S S E T H: WHEREAS, the Seller is engaged in the Business (as defined herein); WHEREAS, the Purchasing Parties desire to purchase from the Seller, and the Seller desires to sell to the Purchasing Parties, the Assets (as defined herein), and in connection therewith, the Purchasing Parties desire to assume the Assumed Liabilities (as defined herein), all on the terms and subject to the conditions set forth in this Agreement; WHEREAS, the respective Boards of Directors of the Seller and the Purchasing Parties deem it advisable and in the best interests of their respective stockholders that the Parties consummate the Transactions (as defined herein), upon the terms and subject to the conditions provided for herein; WHEREAS, the Board of Directors of the Seller has resolved to recommend to its stockholders the approval of the Transactions, upon the terms and subject to the conditions set forth in this Agreement; and WHEREAS, as additional inducement for the Seller to enter into this Agreement, Sigma-Tau desires to assume certain obligations and guarantee the performance of certain of the duties and obligations of the Purchasing Parties, in each case as explicitly set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound hereby, Sigma Tau, the Purchasing Parties and the Seller hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATIONS Section 1.1Definitions.For all purposes of this Agreement, except as otherwise expressly provided or unless the context clearly requires otherwise: "Accounts Payable" shall mean all notes and accounts payable of the Business. "Accounts Receivable" shall mean all notes and accounts receivable of the Business. "Accrued Employee Compensation, Benefits and Other Liabilities" shall mean the value of the accrued employee compensation, benefits and other employee-related liabilities relating to the Transferred Employees as of the Closing. "Affiliate" or "Affiliates" shall have the meaning set forth in Rule 12b-2 promulgated under the Exchange Act. "Agreement" or "this Agreement" shall have the meaning set forth in the Preamble and shall include the Exhibits and Schedules hereto. "Allocation Schedule" shall have the meaning set forth in Section 3.5. "Ancillary Agreements" shall mean the Assumption Agreement, the Transition Services Agreement, the License Agreement, the Trademark Assignment and the Patent Assignment. "Applicable Efforts" shall mean, with respect toany Party, the continuous and diligent efforts and commitment of resources of a degree and kind in accordance with such Party's reasonable business, legal, medical and scientific judgment that are consistent with the efforts and resources such Party and its Affiliates use, and have in the past used, for other pharmaceutical products owned by them or to which they have similar rights and that are of similar potential and at a similar stage in their lifecycle, taking into account the competitiveness of the marketplace, the regulatory structure involved and other relevant factors. "Assets" shall mean all of the assets, properties, contractual rights, goodwill, going concern value, rights and claims of the Seller of the Business, wherever situated and of whatever kind and nature, real or personal, tangible or intangible, whether or not reflected on the books and records of Seller (in each case other than the Excluded Assets), including the Manufacturing Assets and the Non-Manufacturing Assets. "Assumed Contracts" shall have the meaning set forth in Section 2.1(b)(iii). "Assumed Liabilities" shall have the meaning set forth in Section 2.3(b). "Assumption Agreement" shall have the meaning set forth in Section 4.2(d). "Balance Sheet" shall mean the most recent balance sheet of the Business included in the Financial Statements. "Baseline Amount" shall mean, with respect to a particular territory, the Net Receipts in respect of the Products during 2009 in such territory, as determined in good faith by the Seller and the Purchasing Parties not later than 30 days after the Closing Date. 2 "BLA" means a biologics license application in respect of any of the Products. "Books and Records" shall have the meaning set forth in Section 2.1(b)(ii). "Business" shall mean the business of the Seller as of the date of this Agreement and as of the Closing Date that, directly or indirectly, (a) manufactures, markets and sells the Products and (b) provides contract pharmaceutical manufacturing services, excluding, in each case, the Seller's PEGylation capabilities and assets, including Intellectual Property and Know-How related to such PEGylation capabilities (other than as specifically applied to the Products and licensed under the License Agreement). "Business Day" shall mean any day other than a Saturday, a Sunday or a day on which banks in New York, New York, Lisbon, Portugal or Rome, Italy are closed generally. "Business Employees" shall mean those employees of the Seller who are engaged in the Business. "Cap" shall have the meaning set forth in Section 11.2(b)(ii). "Cash Purchase Price" shall have the meaning set forth in Section 3.1. "Change of Recommendation" has the meaning set forth in Section 7.20(c). "Claim Notice" shall have the meaning set forth in Section 11.4(a). "Closing" shall have the meaning set forth in Section 4.1. "Closing Date" shall have the meaning set forth in Section 4.1. "Closing Working Capital" shall have the meaning set forth in Section 3.4(a). "Closing Working Capital Schedule" shall have the meaning set forth in Section 3.4(a). "COBRA" shall mean continuation coverage provisions of the Consolidated Omnibus Budget
